DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Remarks
The examiner acknowledges the applicant’s submission dated 11/18/2020.  Upon applicant’s submission, claims 1-20 remain pending, claims 1-5, 10, 12-14 and 19-20 were amended, no claims were canceled and no claims were added.
Claims 19-20 were interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and, accordingly, rejected under 35 U.S.C. 112(b) for failing to particularly point out and distinctly claim the subject matter inventor or a joint inventor regards as the invention.   Applicant has provided amendments illustrated in Examiner’s Amendments and an agreement was reached that the claims, as amended below, no longer fall under the interpretation of 35 U.S.C. 112(f).  The corresponding 35 U.S.C. 112(b) rejection, corresponding to the aforementioned 35 U.S.C. 112(f) interpretation has been withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: all “means” in claims 19 and 20
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

EXAMINER’S AMENDMENT
As discussed and agreed upon by Applicant, the claims have been amended as follows: 
(Currently Amended) A system, comprising: 

a memory;
at least one : 


aggregate complete subunits from incomplete subunit portions; and
process the complete subunits using the map-function to generate additional intermediate contexts in the plurality of intermediate contexts; and
a first storage node in a plurality of storage nodes, wherein the first storage node includes a first storage node processor and is configured to:
decode a first erasure encoded symbol from a plurality of erasure encoded symbols, wherein the plurality of erasure encoded symbols are: 
distributed among the plurality of storage nodes; and 
correspond to the at least one data unit;
identify a first subunit of the at least one data unit based on the decoded first erasure encoded symbol; 
identify a first incomplete subunit portion of the at least one data unit based on the decoded first erasure encoded symbol;
process the first subunit using the map-function to generate a first intermediate context;
provide the first intermediate context to the at least one 
provide the first incomplete subunit to the at least one 
(Currently Amended) The system of claim 1, further comprising:
a second storage node in the plurality of storage nodes, wherein:
a second storage node processor and a second storage medium;
the second storage node is configured to:
read, from the second storage medium, a second erasure encoded symbol from the plurality of erasure encoded symbols;
decode the second erasure encoded symbol from the plurality of erasure encoded symbols;
identify a second subunit of the at least one data unit based on the decoded second erasure encoded symbol; 
identify a second incomplete subunit portion of the at least one data unit based on the decoded second erasure encoded symbol;
process, in parallel with the processing of the first subunit by the first storage node, the second subunit using the map-function to generate a second intermediate context;
provide the first intermediate context to the at least one 
provide the first incomplete subunit to the at least one 
the first storage node further includes a first storage medium and is further configured to read the first erasure encoded symbol from the first storage medium.
(Currently Amended) The system of claim 1, wherein: 
the map-function is configured to process target subunit parameters; and

(Currently Amended) The system of claim 1, wherein: 
the first storage node is further configured to: 
add the first incomplete subunit portion to the first intermediate context; and
send the first intermediate context to the at least one 
the at least one 
receive the plurality of intermediate contexts, including the first intermediate context; and
identify incomplete subunit portions received with intermediate contexts, including the first incomplete subunit portion.
(Currently Amended) The system of claim 1, wherein: 
the at least one 
the ordered list of intermediate contexts corresponds to a symbol order of the plurality of erasure encoded symbols. 
(Original) The system of claim 1, further comprising:
a symbol recovery engine configured to: 
identify an incompletely recovered erasure encoded symbol from a failed storage node decode operation;

process the recovered subunit using the map-function to generate at least one additional intermediate context, wherein the reduce-function further uses the at least one additional intermediate context to determine the reduce-function result.
(Original) The system of claim 1, further comprising:  
an encoding engine configured to: 
partition the at least one data unit into a plurality of target subunits corresponding to target subunit parameters of the map-function; and
encode the plurality of erasure encoded symbols, wherein each of the plurality of erasure encoded symbols corresponds to a target subunit from the plurality of target subunits.
(Original) The system of claim 7, wherein:
the plurality of storage nodes includes an encoded block size for the plurality of erasure encoded symbols; and
the encoding engine is further configured to pad the plurality of target subunits to the encoded block size prior to encoding the plurality of erasure encoded symbols.
(Original) The system of claim 1, further comprising:  
a client request handler configured to: 
receive the map-function and the reduce-function; 
identify a map-reduce data set including the at least one data unit; and 

(Currently Amended) A computer-implemented method, comprising:
decoding, at a first storage node, a first erasure encoded symbol from a plurality of erasure encoded symbols;
identifying, at the first storage node, a first subunit of at least one data unit from a first decoded symbol;
identifying, at the first storage node, a first incomplete subunit portion of the at least one data unit based on the decoded first erasure encoded symbol;
processing, at the first storage node, the first subunit using a map-function to generate a first intermediate context;
decoding, at a second storage node, a second erasure encoded symbol from the plurality of erasure encoded symbols; 
identifying, at the second storage node, a second subunit of the at least one data unit;
identifying, at the second storage node, a second incomplete subunit portion of the at least one data unit based on the decoded second erasure encoded symbol;
processing, at the second storage node, the second subunit using the map-function to generate a second intermediate context;
aggregating the first incomplete subunit portion and the second incomplete subunit portion into a complete subunit;
processing the complete subunit using the map-function to generate an additional intermediate context; and
, the second intermediate context, and the additional intermediate context.
(Original) The computer-implemented method of claim 10, further comprising:
reading, at the first storage node, the first erasure encoded symbol from a first storage medium in the first storage node; and 
reading, at the second storage node, the second erasure encoded symbol from a second storage medium in the second storage node.
(Currently Amended) The computer-implemented method of claim 10, further comprising: 
identifying, at the first storage node and using a subunit-function, the first 
identifying, at the second storage node and using the subunit-function, the second 
(Previously Presented) The computer-implemented method of claim 12, further comprising: 
adding, at the first storage node, the first incomplete subunit portion to the first intermediate context;
adding, at the second storage node, the second incomplete subunit portion to the second intermediate context; and
identifying incomplete subunit portions received with intermediate contexts, including the first incomplete subunit portion and the second incomplete subunit portion.
(Original) The computer-implemented method of claim 10, further comprising:
assembling a plurality of intermediate contexts into an ordered list of intermediate contexts, wherein:
the plurality of intermediate contexts includes the first intermediate context and the second intermediate context; and
the ordered list of intermediate contexts corresponds to a symbol order of the plurality of erasure encoded symbols.
(Original) The computer-implemented method of claim 10, further comprising:
identifying an incompletely recovered erasure encoded symbol from a failed storage node decode operation;
executing a recovery process for the incompletely recovered erasure encoded symbol to determine a recovered subunit of the at least one data unit; and
processing the recovered subunit using the map-function to generate at least one additional intermediate context, wherein the reduce-function further uses the at least one additional intermediate context to determine the reduce-function result.
(Original) The computer-implemented method of claim 10, further comprising:  
partitioning the at least one data unit into a plurality of target subunits corresponding to target subunit parameters of the map-function; and
encoding the plurality of erasure encoded symbols, wherein each of the plurality of erasure encoded symbols corresponds to a target subunit from the plurality of target subunits.
(Original) The computer-implemented method of claim 16, further comprising:

(Original) The computer-implemented method of claim 10, further comprising:  
receiving the map-function and the reduce-function; 
identifying a map-reduce data set including the at least one data unit; and 
returning the reduce-function result to a client system.
(Currently Amended) A system, comprising:
a first storage node including:
a first processor;
a first memory; and
a first storage medium;
a second storage node including:
a second processor;
a second memory; and
a second storage medium;
means, in the first memory for execution by the first processor, for decoding, at the first storage node, a first erasure encoded symbol from a plurality of erasure encoded symbols; 
means, in the first memory for execution by the first processor, for identifying, at the first storage node, a first subunit and a first incomplete subunit portion of at least one data unit from a decoded first symbol;
means, in the first memory for execution by the first processor, for processing, at the first storage node, the first subunit using a map-function to generate a first intermediate context;
, in the second memory for execution by the second processor, for decoding, at the second storage node, a second erasure encoded symbol from the plurality of erasure encoded symbols; 
means, in the second memory for execution by the second processor, for identifying, at the second storage node, a second subunit and a second incomplete subunit portion of the at least one data unit from a first decoded symbol; 
means, in the second memory for execution by the second processor, for processing, at the second storage node and in parallel with processing the first subunit at the first storage node, the second subunit using the map-function to generate a second intermediate context; 
means, in at least one memory for execution by at least one processor, for aggregating the first incomplete subunit portion and the second incomplete subunit portion into a complete subunit;
means, in the at least one memory for execution by the at least one processor, for processing the complete subunit using the map-function to generate an additional intermediate context; and
means, in the at least one memory for execution by the at least one processor, for determining a reduce-function result using the first intermediate context, , and the additional intermediate context.
(Currently Amended) The system of claim 19, further comprising: 
means, in the at least one memory for execution by the at least one processor, for partitioning the at least one data unit into a plurality of target subunits corresponding to target subunit parameters of the map-function; and
, in the at least one memory for execution by the at least one processor, for encoding the plurality of erasure encoded symbols, wherein each of the plurality of erasure encoded symbols corresponds to a target subunit from the plurality of target subunits.

Reasons for Allowance
	The prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure (see MPEP 707.05(c)):
	The prior art of record cited throughout teach rescheduling Map-Reduce functions when a particular task fails, either through the same node or an alternative node, failing or ignoring the task, and/or when a node itself fails.  More particularly, the prior art of record cited teach studying the performance challenges of deploying erasure encoding among Map-Reduce functions.  In such a case, the main idea is to move part of degraded (incomplete/failed) tasks to the earlier stage of the map phase.  The primary design goal is to evenly spread the launch of degraded tasks among the whole map phase. This design goal follows two intuitions. First, to finish running all degraded tasks before all local tasks. If some degraded tasks are not yet finished after all local tasks are finished, they will be launched together and compete for network resources for degraded reads. Second, to keep degraded tasks separate. If two or more degraded tasks run almost at the same time, they may compete for network resources for degraded reads. The key challenge, in the prior art of record, is how to determine the right timing for launching degraded tasks, so that they are evenly spread among the whole map phase. (Li’s “Degraded-First Scheduling for MapReduce in Erasure-Coded Storage Culsters;” pg. 422; Col. 1 - Col. 2; see also Li’s “Making MapReduce Scheduling Effective in Erasure-Coded Storage Clusters; pg. 2; col. 1).
The following is an examiner’s statement of reasons for allowance:  
(for example, see App. 16/451,891; Non-Final Action; dated 11/16/2020), there is not an obvious reason to identify, aggregate, and process the incomplete/failed tasks separately, as the prior art of record teaches an alternative/distinct solution of rescheduling the incomplete/failed tasks within the same/alternative node within the same Map-Reduce phase of the completed/completing tasks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
(a) Status of Claims in the Application
Per the instant office action, the currently pending claims have received an action on the merits and are in condition for allowance.
Subject Matter Considered Allowable 
Claims 1-20 are allowable.
Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709.  The examiner can normally be reached on M-F 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2137                                                                                                                                                                                                        



/R.L.S./Examiner, Art Unit 2137